

Exhibit 10.1
THIRD AMENDMENT TO
TRANSACTION AGREEMENT
This Third Amendment to the Transaction Agreement (this “Amendment”), dated May
25, 2016, is by and among The Procter & Gamble Company, an Ohio corporation
(“Parent”), Galleria Co., a Delaware corporation (“SplitCo”), Coty Inc., a
Delaware corporation (“Acquiror”), and Green Acquisition Sub Inc., a Delaware
corporation (“Merger Sub”), and amends that certain Transaction Agreement, dated
July 8, 2015 and amended August 13, 2015 and February 19, 2016, by and among
Parent, SplitCo, Acquiror and Merger Sub (the “Agreement”) and certain
deliveries to be made thereunder, all as contemplated by Section 10.06 of the
Agreement. The capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement.
NOW, THEREFORE, the Parties hereby agree as follows:
ARTICLE I
AMENDMENTS
Section 1.1    Closing.
a.
Section 2.06 of the Agreement is hereby deleted in its entirety and replaced
with:

Closing of the Merger. On the terms and subject to the conditions set forth in
this Agreement, the consummation of the Merger (the “Closing”) will take place
at Jones Day, 222 East 41st Street, New York, New York, at 10:00 a.m., local
time, on the third Business Day after the satisfaction or waiver of the
conditions set forth in Article VII (other than those conditions that by their
nature or pursuant to the terms of this Agreement are to be satisfied at or
immediately prior to the Closing, but subject to the satisfaction or, where
permitted, the waiver of those conditions), unless another date or place is
agreed to in writing by Parent and Acquiror. The date on which the Closing
occurs is referred to as the “Closing Date.” For accounting purposes, the
Closing will be deemed to have occurred (a) as of 11:59:59 pm local time on the
Closing Date if the Closing Date is the last Business Day of a month, (b) as of
12:00:01 am local time on the Closing Date if the Closing Date is the first
Business Day of a month, or (c) as of such time as the Parties may mutually
agree in good faith if the Closing Date is not the first or last Business Day of
a month.
b.
The definition of “Cut-Off Date” in the Agreement is hereby deleted in its
entirety and replaced with:



NAI-1500479587v12

--------------------------------------------------------------------------------




“Cut-Off Date” means the date that is the last Business Day of the month that is
the month prior to the month in which the anticipated Closing Date occurs (for
example, if the Closing Date is expected to be June 30, 2016, then the Cut-Off
Date would be May 31, 2016); provided, however, that if the Cut-Off Date would
be less than 25 days prior to the Closing Date, then the Cut-Off Date will be
the date that is the last Business Day of the month that is two months prior to
the month in which the anticipated Closing Date occurs (for example, if the
Closing Date is expected to be August 15, 2016, then the Cut-Off Date would be
June 30, 2016).
c.
Section 5.21(e) of the Agreement is hereby deleted in its entirety and replaced
with:

Transfer of Accounts Receivable. Prior to the Closing, Parent will cause (i) all
accounts receivable that are either (A) primarily related to the Galleria
Business and held by SplitCo or any Galleria Entity or (B) primarily related to
the Salon Professional Business and (ii) all other rights to payment and
security for payments to the extent they relate to the Galleria Business to be
held by a member of the Galleria Group.
Section 1.2    Use of Parent Names and Marks.
a.
Section 5.17 to the Agreement is hereby amended so as to replace “for the
six-month period following the Closing Date (the “Transition Period”)” with “for
the Transition Period.”

b.
Article XI to the Agreement is hereby amended so as to add the following defined
term:

“Transition Period” means (a) with respect to 50% of the product volume of the
Galleria Business, the six-month period following the Closing Date, and (b) with
respect to the remaining 50% of the product volume of the Galleria Business, the
12-month period following the Closing Date.
Section 1.3    Diamond Technology.
a.
Section 5.29 of the Agreement is hereby deleted in its entirety and replaced
with:

[RESERVED]
a.
The definitions “Diamond Technology” and “Substitute Diamond Technology” in the
Agreement are hereby deleted in their entirety.

b.
Item 4 under the “Caldera” heading on Schedule 1.05(b)(i) to the Agreement is
hereby amended so as to reflect the below deletion:



2
NAI-1500479587v12



--------------------------------------------------------------------------------




Substitute Diamond Technology
Section 1.4    Amendment to Parent Shared Technology License Agreement (Exhibit
N-1). Exhibit N-1 to the Agreement is hereby amended by deleting Exhibit N-1 in
its entirety and replacing it with Exhibit N-1 to this Amendment.
Section 1.5    Non-Compete. Section 5.30(b) of the Agreement is hereby amended
to add the following as a new clause (v):
(v)
the sourcing and application of any cosmetic products marketed under the SK-II
brand to be applied to consumers only at SK-II counters during a consultation
process.

Section 1.6    Liquid Whistle.
a.
The Disclosure Schedules to the Agreement are hereby amended by deleting the
following in its entirety from Schedule 1.05(b)(ii) to the Agreement:

“Liquid Whistle Technology: the Liquid Whistle Patents listed on Attachment 4-C
to this Schedule 1.05(b)(ii), together with all Trade Secrets and Copyrights
owned by a member of the Parent Group and necessary to manufacture a product
covered by a claim of the Liquid Whistle Patents, including the Technology and
tangible assets associated with the tangible assets removed from at Caldera
Facilities or modifications made to tangible assets at Caldera Facilities.”
b.
The Disclosure Schedules to the Agreement are hereby amended by adding the
following to Schedule 1.05(b)(i) to the Agreement under the “Caldera,” “IP
Related Assets” headings.

8. Liquid Whistle Technology: the Liquid Whistle Patents listed on Attachment
4-C to this Schedule 1.05(b)(i), together with all Trade Secrets and Copyrights
owned by a member of the Parent Group and necessary to manufacture a product
covered by a claim of the Liquid Whistle Patents.
c.
Attachment 4-C to Schedule 1.05(b)(ii) to the Agreement is hereby renamed
Attachment 4-C to Schedule 1.05(b)(i).

d.
The Parent Disclosure Letter to the Agreement is hereby amended by removing the
following in its entirety from Section 5.01(a) of the Parent Disclosure Letter:

“Equipment relating to Liquid Whistle color manufacturing technology will be
excluded and removed from the Rothenkirchen, Germany, Mariscala, Mexico
facilities and any other Caldera Facility.”


3
NAI-1500479587v12



--------------------------------------------------------------------------------




Section 1.7    Certain Excluded Assets.
a.
The Agreement is hereby amended to add the following as a new Section 5.31:

5.31 Certain Excluded Assets. Parent will use Commercially Reasonable Efforts to
sell its facility in Sarreguemines, France and Ondal S.a.r.l., a French company
wholly-owned by Parent, to a third party prior to the Business Transfer Time
(the “French Plant Sale”). In connection with the French Plant Sale, Parent will
enter into (1) a contract manufacturing agreement for the manufacture of the
products of the Galleria Business made at the Sarreguemines, France facility,
which agreement will be assignable to SplitCo, and (2) a contract manufacturing
agreement for the manufacture of the Parent Group’s non-Galleria Business
products. After the consummation of the French Plant Sale, if applicable, Parent
will assign the contract manufacturing agreement for the products of the
Galleria Business to SplitCo at the Business Transfer Time.
b.
Upon and subject to the consummation of the French Plant Sale, the Disclosure
Schedules to the Agreement will automatically be amended to remove the following
in its entirety from Attachment 1-C to Schedule 1.05(a)(iii) to the Agreement:

Ondal Sarreguemines Plant / Warehouse
Plant
2, rue Denis Papin
Terrain Industriel / B.P. 305
Sarreguemines 57201
France
Own



c.
Upon and subject to the consummation of the French Plant Sale, the Disclosure
Schedules to the Agreement will automatically be amended to remove the following
in its entirety from Schedule 1.05(a)(iv) to the Agreement:

Ondal France S.a.r.l.
France



d.
Upon and subject to the consummation of the French Plant Sale, the Disclosure
Schedules to the Agreement will automatically be amended to remove the following
in its entirety from Schedule 1.05(a)(xix) to the Agreement:



4
NAI-1500479587v12



--------------------------------------------------------------------------------




Ondal France S.a.r.l.
EUR
France
Disbursement
xxxxxxx7009
Citibank
EUR
France
Payroll
xxxxx7017
Citibank
EUR
France
Payroll
xxxxxxx2702
HSBC



Section 1.8    Certain Galleria Entities.
a.
The Disclosure Schedules to the Agreement are hereby amended to add the
following to Schedule 1.05(a)(iv) to the Agreement:

P&G Prestige Products NV
Belgium
P&G Prestige Products Limited
United Kingdom
LLC Capella
Russia
Cosmetic Suppliers Pty Ltd, trading as Wella Australia
Australia
Greshem Cosmetics Pty Ltd
Australia



Section 1.9    Certain Trademarks. The Disclosure Schedules to the Agreement are
hereby amended to add the Trademarks set forth on Attachment A to this Amendment
to Schedule 1.05(b)(ii) to the Agreement and, to the extent set forth on
Schedule 1.05(a)(vii) or any Attachment thereto, to remove the Trademarks set
forth on Attachment A from Schedule 1.05(a)(vii) or any Attachment thereto.
Section 1.10    Certain Domain Names. The Disclosure Schedules to the Agreement
are hereby amended to add the Domain Names set forth on Attachment B to this
Amendment to Attachment 3-C to Schedule 1.05(a)(vii) to the Agreement.
Section 1.11    Galleria Facilities.
a.
The Disclosure Schedules to the Agreement are hereby amended to delete the
following from Attachment 1-C to Schedule 1.05(a)(iii) to the Agreement:

Wella/Londa Moscow Office
Office
B. Trekhgornyi pereulok 1
Buildings 1 and 6
Moscow 123022
Russian Federation
Lease



b.
The Disclosure Schedules to the Agreement are hereby amended to add the
following to Schedule 1.05(b)(i) to the Agreement:

The 13th, 14th and 15th floor in the Centro Lido building, Caracas, Venezuela,
which are owned by the Parent Group.


5
NAI-1500479587v12



--------------------------------------------------------------------------------




Section 1.12    Inventory Build-Ups.
a.
Section 5.21(f)(iv) is hereby deleted in its entirety and replaced with:

“(iv) establish for the Galleria Entities an accumulation of inventory of all
Products incorporating or manufactured using any of the Excluded Technologies
set forth on Section 5.21(f) of the Parent Disclosure Letter that will not be
licensed (other than pursuant to a sell-off license) to SplitCo following the
Closing, which accumulation (A) with respect to item 1 on Section 5.21(f) of the
Parent Disclosure Letter, is sufficient to meet


6
NAI-1500479587v12



--------------------------------------------------------------------------------




sales of such Products for 12 months after the Closing Date, and (B) with
respect to items 2 through 4 on Section 5.21(f) of the Parent Disclosure Letter,
is sufficient to meet sales of such Products from the Closing through the 2016
holiday season, in each case, as measured by the average sales of such Products
during the corresponding period in the three (3) years prior to Closing.”
b.
Section 5.21 is hereby amended so as to add a new Section 5.21(j) as follows:

(j) During the period between the Cut-Off Date and the Closing, in consultation
with Acquiror, Parent will use its Commercially Reasonable Efforts to establish
for the Galleria Entities a non-ordinary course accumulation of inventory of all
Products of the Galleria Business. The Cut-Off Date Working Capital will include
Parent’s good faith projection of the amount of such inventory that would be
present as of the Closing Date.
Section 1.13    Adjustments to Recapitalization Amount.
a.
Section (g) of Schedule 1.09 is hereby amended so as to add the following text
as a new clause (iii):

(iii)    The adjustments to the Recapitalization Amount described in clauses (i)
and (ii) above shall occur on the date that is 12 Business Days prior to the
Business Transfer Time.
b.
Working Capital Adjustment:

i.
Section 2.15(c) is hereby deleted in its entirety and replaced with the
following:

In the event that Acquiror delivers an Acquiror Objection to Parent, Acquiror
and Parent will refer the disputed items in the Acquiror Objection to the Chief
Financial Officer of Parent and the Chairman of the Board of Acquiror (or their
designees) to make a final written determination as to each then-remaining
disputed item, which written determination will be final and binding on the
Parties as to each such disputed item. Following receipt of an Acquiror
Objection, each of the Parties will cause its respective officer or designee to
negotiate in good faith to agree to the final written determination as to the
then-remaining disputed items within two Business Days of Parent’s receipt of
the Acquiror Objection (and, in any event, no later than the 4th Business Day
prior to the Closing Date).


7
NAI-1500479587v12



--------------------------------------------------------------------------------




ii.
Clause (iii) of Section 2.15(d) is hereby deleted in its entirety and replaced
with the following:

“the date on which the Chief Executive Officer of Parent and Chairman of the
Board of Acquiror make a final written determination with respect to any dispute
relating to such Cut-Off Date Adjustment Statement pursuant to Section 2.15(c).”
c.
Section 5.27 is hereby amended so as to replace both instances of “prior to the
Closing” with “no later than 12 Business Days prior to the Business Transfer
Time.”

d.
Section 10.02(f) is hereby amended so as to replace “10th Business Day prior to
the Closing Date” with “12th Business Day prior to the Business Transfer Time.”

e.
The last sentence in Item 3 of Section 1.05(a)(xiii) of the Parent Disclosure
Letter is hereby deleted in its entity and replaced with:

Any amount of the Galleria Business DC Plan Assets which is not transferred to
the Galleria Group’s applicable plan pursuant to the preceding sentence and is
not reflected in the Cut-Off Date Adjustment Statement will either be deducted
from the Recapitalization Amount or transferred by Parent to the Acquiror Group
in cash as of 12 Business Days prior to the Closing Date, as determined by
Parent in its sole discretion.
f.
Clause (ii)(B) in Item 4 of Section 1.05(a)(xiii) of the Parent Disclosure
Letter is hereby deleted in its entity and replaced with:

(B) an amount equal to the Final DB Actuarial Liabilities in respect of ach
Galleria Business DB Plan not described in clause (A), without interest or other
earnings and losses, will be deducted from the Recapitalization Amount or
transferred by Parent to the Acquiror Group in cash as of 12 Business Days prior
to the Closing Date, as determined by Parent in its sole discretion.
Section 1.14    Credit Facility and Cash Distribution.
a.
Section 1.13(b) is hereby amended so as to replace “within seven days” with
“within eight Business Days”.

b.
Section 1.13(c) is hereby amended so as to replace “within seven days” with
“within eight Business Days”.

Section 1.15    UPC / EAN Codes.


8
NAI-1500479587v12



--------------------------------------------------------------------------------




a.
Section 1.05(a) of the Agreement is hereby amended to add the following as a new
sub-clause (xx):

(xx) the UPC, EAN and similar codes set forth on Section 1.05(a)(xx) of


9
NAI-1500479587v12



--------------------------------------------------------------------------------




the Parent Disclosure Letter (the “Acquired Codes”).
b.
The Parent Disclosure Letter is hereby amended to add a new Section 1.05(a)(xx),
as set forth on Attachment C hereto.

c.
The Agreement is hereby amended to add a new Section 5.21(k) as follows:

Parent will be permitted to use (and for any Retained Business, transfer such
permission to use) the Acquired Codes set forth on Section 5.21(k) of the Parent
Disclosure Letter (the “Shared Codes”) until the second anniversary of the
Closing.
d.
The definition of “Excluded IP Assets” in Article XI of the Agreement is hereby
amended to add “, other than the Acquired Codes,” at the end of clause (a).

e.
The Parent Disclosure Letter is hereby amended to add a new Section 5.21(k), as
set forth on Attachment D hereto.

Section 1.16    Packaging. The Agreement is hereby amended to add a new Section
5.21(l) as follows:
Subject to the terms and conditions of this Section 5.21(l), Acquiror, on behalf
of itself and its Affiliates as necessary, hereby grants to the Parent Group a
limited, non-transferable, non-sublicensable, non-exclusive, royalty-free
license, until the earlier of the Closing Date or the termination of this
Agreement pursuant to Article VIII, to use the Acquiror Names and Marks in
connection with preparation by the Parent Group of artwork files for use by the
Acquiror Group in connection with the Galleria Business following the Closing.
Notwithstanding the foregoing, Parent may sublicense the Acquiror Names and
Marks to Third Parties providing services to the Parent Group in connection with
this Section 5.21(l) (provided that Parent will remain responsible for the
actions of such Third Parties). Parent, in consultation with Acquiror, will
prepare or cause to be prepared artwork files for use by the Acquiror Group in
connection with the Galleria Business following the Closing. If the Agreement is
terminated pursuant to Article VIII, then Acquiror will promptly reimburse
Parent for any costs, expenses or other liabilities incurred by the Parent Group
in connection with preparation of such artwork files. For purposes of this
Section 5.21(l), “Acquiror Names and Marks” means the name and mark “Coty” (in
any style or design and any Trademark derived from, confusingly similar to or
including any of the foregoing).
Section 1.17    Non-Compete.


10
NAI-1500479587v12



--------------------------------------------------------------------------------




a.
Section 5.30(b)(i) of the Agreement is hereby deleted in its entirety and
replaced with: “the operation of (x) any Restricted Business with respect to
Covered Cosmetics Color Products in Brazil or (y) the Existing Parent Business;”

Section 1.18    Expatriate Employees.
a.
Section 6.04(g) of the Agreement is hereby deleted in its entirety and replaced
with:

(g)    Expatriate Employees. Without limiting the generality of Section 6.04(b),
with respect to Continuing Employees who, as of immediately prior to the
Closing, receive specific expatriate payments or benefits from Parent or its
Subsidiaries (an “Expatriate Package,” and each such employee, an “Expatriate
Employee”), the terms and conditions of employment to be presented to each such
Expatriate Employee pursuant to Section 6.02(b) will be consistent with one of
subsections (i), (ii) and (iii) of this Section 6.04(g). The obligations of
Acquiror and SplitCo pursuant to Section 6.04(a) will continue to apply in the
case of any Expatriate Employee, provided that, where applicable, an Expatriate
Employee’s primary place of employment after the transfer contemplated by
subsection (i) or (iii) of this Section 6.04(g) will be deemed to be the
Expatriate Employee’s “primary place of employment immediately prior to the
Closing” for purposes of Section 6.04(a).


(i)    An offer made in accordance with this subsection will provide for the
transfer, as soon as practicable following the Closing Date, of the Expatriate
Employee’s primary place of employment to a location in his or her home country,
provided that, during the Continuation Period, Acquiror and SplitCo will cause
the Galleria Group to maintain a comparable Expatriate Package for the
Expatriate Employee until the Expatriate Employee is returned to his or her home
country and to pay the costs of repatriation for such Expatriate Employee to the
same extent and on the same terms as provided for in Acquiror’s relocation
policies applicable to similarly-situated employees of Acquiror and its
Affiliates (a “Repatriation Offer”).


(ii)    An offer made in accordance with this subsection will provide for the
Expatriate Employee to be localized, as soon as practicable following the
Closing Date, in the Expatriate Employee’s current host country pursuant to
Acquiror’s localization policies applicable to similarly-situated employees of
Acquiror and its Affiliates, provided that, during the Continuation Period,
Acquiror and SplitCo will cause the Galleria Group to maintain a comparable
Expatriate


11
NAI-1500479587v12



--------------------------------------------------------------------------------




Package for the Expatriate Employee until the Expatriate Employee is localized
(a “Localization Offer”).


(iii)    An offer made in accordance with this subsection will provide


12
NAI-1500479587v12



--------------------------------------------------------------------------------




for the transfer, as soon as practicable following the Closing Date, of the
Expatriate Employee’s primary place of employment to a location in a new host
country in which the Expatriate Employee will be localized pursuant to
Acquiror’s localization policies applicable
to similarly-situated employees of Acquiror and its Affiliates, provided that,
during the Continuation Period, Acquiror and SplitCo will cause the Galleria
Group to maintain a comparable Expatriate Package for the Expatriate Employee
until such transfer and to pay the costs of such transfer to the same extent and
on the same terms as provided for in Acquiror’s relocation policies applicable
to similarly-situated employees of Acquiror and its Affiliates (a “Transfer
Offer”).


In the case of an Expatriate Employee who accepts a Repatriation Offer, the
requirements of Section 6.04(b)(i) and Section 6.04(d) (including the amount of
any Compensation Gap) will be determined without regard to the Expatriate
Employee’s Expatriate Package and as if the Expatriate Employee had been
returned to his or her home country immediately prior to the Closing. In the
case of an Expatriate Employee who accepts a Localization Offer, the
requirements of Section 6.04(b)(i) and
Section 6.04(d) (including the amount of any Compensation Gap) will be
determined after taking into account the Expatriate Employee’s Expatriate
Package as part of the total direct compensation and employee benefits provided
by Parent and its Subsidiaries immediately prior to the Closing. In the case of
an Expatriate Employee who accepts a Transfer Offer, the requirements of Section
6.04(b)(i) and Section 6.04(d) (including the amount of any Compensation Gap)
will be determined without regard to the Expatriate Employee’s Expatriate
Package and as if the Expatriate Employee had been returned to his or her home
country immediately prior to the Closing and will be determined in a manner that
makes the Expatriate Employee whole (on a net after-Tax basis) for any
variations in income tax treatment, cost of living and cost of housing between
the employee’s former home country and new home/host country. In addition, with
respect to any Expatriate Employee who rejects an offer of employment made
pursuant to Section 6.02(b), any Liabilities arising from the resulting
termination of such employee from employment with any member of the Parent Group
or the Galleria Group will be Galleria Liabilities and will be the sole
responsibility of Acquiror. Acquiror and SplitCo will be responsible for all
costs and expenses arising from the rejection of such an offer of employment by
an Expatriate Employee, including any costs arising from the recruitment and
hiring of a new employee to fill that Expatriate Employee’s role. For clarity,
in no event will SplitCo or Acquiror’s obligations under this Section 6.04(g)
extend beyond the Continuation Period.




13
NAI-1500479587v12



--------------------------------------------------------------------------------




b.
Article XI of the Agreement is hereby amended so as to add the following defined
terms:

“Localization Offer” has the meaning set forth in Section 6.04(g).
“Repatriation Offer” has the meaning set forth in Section 6.04(g).
“Transfer Offer” has the meaning set forth in Section 6.04(g).
c.
Section 6.04(g) of the Parent Disclosure Letter is hereby deleted in its
entirety.

Section 1.19    Galleria Business Acquired Plans. The Agreement is hereby
amended to add Exhibit R, as set forth on Attachment D hereto, and Schedule
1.05(a)(xiii) of the Parent Disclosure Letter is hereby amended to delete
paragraph 1 and replace it with the following:
a.
Acquiror or its Affiliates shall assume the Galleria Business Acquired Plans.
The “Galleria Business Acquire Plans” shall be the plans set forth on Exhibit R
to the Agreement.

ARTICLE II
MISCELLANEOUS
Section 2.1    Effect of Amendment. Except as and to the extent expressly
modified by this Amendment, the Agreement, as so amended by this Amendment, will
remain in full force and effect in all respects. Each reference to “hereof,”
“herein,” “hereby,” and “this Agreement” in the Agreement will from and after
the effective date hereof refer to the Agreement as amended by this Amendment.
Notwithstanding anything to the contrary in this Amendment, the date of the
Agreement, as amended hereby, will in all instances remain as July 8, 2015, and
any references in the Agreement to “the date first above written,” “the date of
this Agreement,” “the date hereof” and similar references will continue to refer
to July 8, 2015, including, without limitation, for purposes of Article II of
the Agreement.
Section 2.2    Entire Agreement. This Amendment, together with the Agreement and
the Ancillary Agreements, including any related annexes, schedules and exhibits,
as well as any other agreements and documents referred to herein and therein,
will together constitute the entire agreement between the Parties with respect
to the subject matter hereof and thereof and will supersede all prior
negotiations, agreements and understandings of the Parties of any nature,
whether oral or written, with respect to such subject matter.


14
NAI-1500479587v12



--------------------------------------------------------------------------------




Section 2.3    Governing Law; Jurisdiction; Waiver of Jury Trial. Sections 10.04
(a), (b) and (c) (Governing Law; Jurisdiction; Waiver of Jury Trial), in each
case, of the Agreement are incorporated into this Amendment by reference as if
fully set forth herein, mutatis mutandis.
Section 2.4    Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and sent pursuant to the
requirements of Section 10.05 of the Agreement.
Section 2.5    No Third-Party Beneficiaries. This Amendment is solely for the
benefit of the Parties and does not confer on third parties (including any
employees of any member of the Parent Group or the Acquiror Group) any remedy,
claim, reimbursement, claim of action or other right in addition to those
existing without reference to this Amendment.
Section 2.6    Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Amendment.
Section 2.7    Counterparts. This Amendment may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Amendment, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission, will be treated in all manner and respects as an original
agreement and will be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any Party, the other Party will re-execute original forms thereof and deliver
them to the requesting Party.
[Signature page follows.]


15
NAI-1500479587v12



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the day and year first written above.
THE PROCTER & GAMBLE COMPANY


By: /s/ Christopher D. Rose     
Name:    Christopher D. Rose
Title:    Director Global Business Development


[Signature Page to Third Amendment to Transaction Agreement]



--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the day and year first above written.
GALLERIA CO.
By: /s/ Matthew C. Loftus     
Name:    Matthew C. Loftus
Title:    Vice President and Assistant Secretary






[Signature Page to Third Amendment to Transaction Agreement]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the day and year first above written.
COTY INC.
By: /s/ Jules P. Kaufman     
Name:    Jules P. Kaufman
Title: Senior Vice President, Secretary and General Counsel






[Signature Page to Third Amendment to Transaction Agreement]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the day and year first above written.
GREEN ACQUISITION SUB INC.
By: /s/ Jules P. Kaufman     
Name:    Jules P. Kaufman
Title: Director






[Signature Page to Third Amendment to Transaction Agreement]